DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               SHAUN BROWN,
                                 Appellant,

                                      v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D14-4630

                               [April 15, 2015]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Barbara McCarthy,
Judge; L.T. Case No. 99-3203CF10A.

   Shaun Brown, Chipley, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed. Affirmance is without prejudice to appellant filing a motion
in accordance with Florida Rule of Criminal Procedure 3.800(a) as outlined
by the Florida Supreme Court, if he can do so in good faith. Williams v.
State, 957 So. 2d 600, 604 (Fla. 2007); Wilkins v. State, 110 So. 3d 479,
480 (Fla. 4th DCA 2013).

WARNER, GERBER and LEVINE, JJ., concur.

                           *          *           *

   Not final until disposition of timely filed motion for rehearing.